Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 1, Lines 5-6: The meaning of the statement “hand carts, sack trucks and dollies” is unclear. Inserting a comma after “trucks” is suggested.
Page 2, Line 11: “their” is inconsistent with “A user…” Substituting “the user’s” for “their” is suggested.
Page 3, Line 1: The meaning of “…which is able to once the coils…” is unclear. Inserting “function as a hard stop” between “to” and “once” is suggested.
Page 11, Line 17: The meaning of “arranged either side” is unclear. Inserting “on” between “arranged” and “either” is suggested.
Page 12, Line 8: The meaning of the statement “2, 4 and 5” is unclear. Inserting a comma after “4” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1, 7, 8, 9, 10, 12, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tucker (US 4413833 A I). Regarding Claim 1, Tucker teaches all seven elements of the claim (hereafter (1a), (1b), (1c), (1d), (1e), (1f), and (1g), respectively). Tucker teaches
(1a), a hand truck, comprising: a frame (Paragraph 2: “The truck has a generally upright rigid frame comprising upright side members secured together with cross members.”);
(1b), a platform for carrying a load (Paragraph 2: “The load carrying means can be pallet or bag forks or a generally flat platform.”);
(1c), an axle (Figure 1, Reference Character 31; Paragraph 2: “The truck is movably supported by a pair of wheels rotatably mounted on a transverse axle.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Tucker)

 (1e), axle guide means (Figure 4, Reference Character 39, below: Paragraph 5: “The slots 38 and 39 permit axle 31 to move from the bottom or lower to the top or upper ends of slots 38 and 39…”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Tucker)
(1f), a biasing means, wherein at least a portion of the axle is moveable along the axle guide means to move the axle relative to the platform (Paragraph 7: “A biasing means…functions to continuously bias axle 31 in a downward direction to locate axle 31 in the bottom of slots 38 and 39.”); and
(1g), wherein the biasing means is configured to be compressed by tilting the frame towards a surface on which the hand truck is disposed to bias the axle away from the platform (Paragraph 3: “When the truck is loaded…The frame pivots on the supporting surface and moves against the biasing force of the biasing unit. As the frame and load move rearwardly or to the tilt or transport position, the axle moves upwardly of the slot until it engages the top of the slot.” and Paragraph 7: “Biasing means…functions to automatically return and hold the truck frame in its loading upright or 90-degree position, as shown in FIGS. 4-7.”).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Tucker)
	Regarding Claim 8, Tucker teaches a tensioning means for adjusting the tension of said at least one spring (Paragraph 3: “The opposite end of the spring is attached to an adjustable member mounted on the frame. The adjustable member is used to change the biasing force of the spring.”).
	Regarding Claim 9, Tucker teaches a tensioning means comprises at least one screw (Figure 6, Reference Character 58, above; Paragraph 7: “A bolt or threaded member 58 projected through a hole in the center of transverse fixed brace 61…A nut 59 threaded onto bolt 58 is used 
	Regarding Claim 10, Tucker teaches…(Figure 6, above; Paragraph 7: After one of the shaft members 41A or 41B has been removed from sleeve 47 and fastener 48 removed from sleeve 47, the entire biasing means 46 can be removed from the truck.”).
	Regarding Claim 12, Tucker teaches a platform [that] is releasably attachable to the frame (Figure 4, Reference Characters 22 and 27, above; Paragraph 3: “An object support means indicated generally at 22 is secured to and projects forwardly from the bottom of plate 20…The flange is attached to the back of plate 20 with a plurality of nut and bolt assemblies, such as the nut and bolt assemblies 27 and 28.”).
Regarding Claim 19, Tucker teaches all seven elements of the claim (hereafter (19a), (19b), (19c), (19d), (19e), (19f), and (1g), respectively). (19a), (19b), (19c), and (19d) are effectively identical to (1a), (1b), (1c), and (1d), respectively and are accordingly rejected for the reasons stated above under Claim 1. (19e), in particular an axle guide means, and biasing means, wherein at least a portion of the axle is moveable along the axle guide means to move the axle relative to the platform, is a combination of (1e) and (1f) and is accordingly rejected for the reasons stated above under Claim 1. (19f) is identical to (1g) and is accordingly rejected for the reason stated above under Claim 1. Tucker teaches (19g), at least one rigid rod, attachable to the axle and at least one of: the frame; the platform; and the axle guide means (Figure 6, Reference Character 31 and 42, above; Paragraph 6: “Arms 42 and 43 are secured to opposite ends 41A and 
	Regarding Claim 21, the first element of the claim, in particular a hand truck assembly of wherein the biasing means comprises at least one spring, is identical to Claim 7 and is rejected accordingly for the reason stated above under Claim 7. The second element of the claim, in particular, wherein the hand truck further includes tensioning means for adjusting the tension of said at least one spring, is analogous to Claim 8 and is rejected accordingly for the reason stated above under Claim 8.
	Regarding Claim 14, it matches Claim 12 identically except for dependency (Note that Claim 14 is dependent on Claim 19 which is independent but taught by Tucker in its entirety as described above.) Claim 14 is accordingly rejected for the same reason as Claim 12 stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 4413833 A I) in view of Bartholomey (US 20070080512 A1 I). Regarding Claim 2, Tucker teaches a hand truck with a biasing means but does not teach an incompressible biasing means. Bartholomey teaches a biasing means [that] is further configured to become incompressible responsive to tilting of the hand truck, thereby providing a hard stop (Figure 4, below; Paragraph 0046: “Upper and lower mounting plates 140 and 142 extend from each of the wheel stand-offs 40 and 42 to support the rod members 130 and 132 in a substantially parallel, spaced-apart arrangement. The example springs 134 and 136 are helical compression springs through which the rod members 130 and 132 extend, respectively, but other biasing configurations may be employed.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Bartholomey)

Regarding Claim 5, Tucker teaches a hand truck with a biasing means but does not teach an attachment point for the biasing means. Bartholomey teaches a biasing means [that] is attachable to the axle and at least one of: the frame; the platform; and the axle guide means (Figure 4, Reference Characters 130, 132, and 140, above; Paragraph 0046: “Upper and lower mounting plates 140 and 142 extend from each of the wheel stand-offs 40 and 42 to support the rod members 130 and 132…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker to incorporate an attachment point for the biasing means as taught by Bartholomey. Failure to do so would render the biasing means ineffectual. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious 
Regarding Claim 11, Tucker teaches a hand cart but does not teach a protrusion to grip the load. Bartholomey teaches (Bartholomey Figure 1, Reference Character 26, below; Paragraph 0037: “The engaging system 26 is supported at a lower end of the frame 22 to engage equipment…”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Bartholomey)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker to provide a protrusion or other feature as taught by Bartholomey. Doing so would enable the hand truck to “engage equipment to be transported” as recognized by Bartholomey (Paragraph 0037).
Regarding Claim 16, Tucker teaches a hand truck with a biasing means but does not teach an attachment point for the biasing means. Bartholomey teaches a biasing means [that] is 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker to incorporate an attachment point for the biasing means as taught by Bartholomey. Failure to do so would render the biasing means ineffectual. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).	
Regarding Claim 18, Tucker teaches a biasing means [that] comprises at least one spring wherein the hand truck further comprises tensioning means for adjusting the tension of said at least one spring. (Tucker Figure 6, Reference Characters 53 and 54, above; Paragraph 3: “The biasing means comprises a coil spring located about the shaft assembly. One end of the coil spring engages the axle to bias the axle in a downward direction.” and Paragraph 3: “The opposite end of the spring is attached to an adjustable member mounted on the frame. The adjustable member is used to change the biasing force of the spring.”).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 4413833 A I) in view of Ebbenga (US 20110268505 A1 I). Regarding Claim 3, Tucker teaches a hand truck with an axle guide but does not teach a slideable axle in a channel. Ebbenga teaches an axle guide means [that] defines a channel in which at least a portion of the axle is .

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Ebbenga
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker to incorporate an axle that can slide in a channel as taught by Ebbenga. Doing so would “prevent rotational movement while permitting longitudinal movement” as recognized by Ebbenga (Paragraph 0012).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker to incorporate a journaled axle in a slidable sleeve as taught by Ebbenga. Though Ebbenga does not explicitly show or describe the use of journals on the axle shaft, journals would be either necessary or desirable, as is well known in the art. With regard to a portion of the axle sleeve being slideable in the channel, this would “prevent rotational movement while permitting longitudinal movement” as recognized by Ebbenga (Paragraph 0012).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 4413833 A I) in view of Klumb (US 2447582 A I). Regarding Claim 6, Tucker teaches a hand truck with a biasing means but does not teach its arrangement. Klumb teaches a biasing means [that] is arranged inside the axle guide means (Klumb Figure 1, Reference Characters 11, 15, and 19, below; Paragraph 13: “Slidable axially in the sleeves 11, against the tension of springs 15, are vertical posts 16. Each post is provided intermediate its length with a transverse axle hole 17, Extending through said holes and through the slots 12, 13 and 14 is an axle 18.”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Klumb)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker and Bartholomey to incorporate a spring/biasing means inside an axle guide as taught by Klumb. Doing so would “make it easier to push the truck” and enable “the springs [to] take up shocks when the truck is being pushed over a bump and prevent transmission of the jar to the truck and material thereon” as recognized by Klumb (Paragraph 5).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 4413833 A I) in view of Bartholomey (US 20070080512 A1 I) and further in view of Ebbenga (US 20110268505 A1 I). Regarding Claim 15, the combination of Tucker and Bartholomey teaches a hand truck with a biasing means but does not teach a slideable axle in a channel. Ebbenga teaches an axle guide means [that] defines a channel in which at least a portion of the axle is slideable (Figure 2, Reference Characters 24 and 26, above; Paragraph 0024: “A slidable support 26 is inserted within the interior of the main support 24.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker and .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 4413833 A I) in view of Bartholomey (US 20070080512 A1 I) in further view of Klumb (US 2447582 A I). Regarding Claim 17, the combination of Tucker and Bartholomey teaches a hand truck with a biasing means but does not teach its arrangement. Klumb teaches a biasing means [that] is arranged inside the axle guide means (Klumb Figure 1, Reference Characters 11, 15, and 19, above; Paragraph 13: “Slidable axially in the sleeves 11, against the tension of springs 15, are vertical posts 16. Each post is provided intermediate its length with a transverse axle hole 17, Extending through said holes and through the slots 12, 13, and 14 is an axle 18.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hand truck of Tucker and Bartholomey to incorporate a spring/biasing means inside an axle guide as taught by Klumb. Doing so would “make it easier to push the truck” and enable “the springs [to] take up shocks when the truck is being pushed over a bump and prevent transmission of the jar to the truck and material thereon” as recognized by Klumb (Paragraph 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 4413833 A I) in view of Bartholomey (US 20070080512 A1 I). Regarding Claim 20, it matches Claim 2 except for dependency and is rejected for the same reason as Claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618